 



Exhibit 10.4

Prepared By and
When Recorded Return to:
Harlan L. Paul, Esquire
Paul & Elkind, P.A.
142 East New York Avenue
DeLand, Florida 32724

SECURITY AGREEMENT

     This Security Agreement, dated as of the 30th day of June, 2005, is by and
between Richard F. Murphy (“Secured Party”), and Volusia Operations, LLC, a
Florida limited liability company (“Debtor”). Terms used herein but not
otherwise defined shall have the meanings ascribed thereto in the Purchase
Agreement (as defined below).

W I T N E S S E T H:

     WHEREAS, pursuant to that certain Asset Purchase Agreement, of even date
herewith, by and among Debtor, Secured Party and Richard F. Murphy, the sole
shareholder of Secured Party (the “Purchase Agreement”), Secured Party sold to
Debtor the Assets; and

     WHEREAS, it is a condition precedent to the obligation of Secured Party to
sell the Assets to Debtor that Debtor shall have executed and delivered this
Security Agreement to Secured Party;

     NOW, THEREFORE, in consideration of the premises and to induce Secured
Party to sell the Assets to Debtor upon the terms and subject to the conditions
set forth in the Purchase Agreement, Debtor hereby agrees with Secured Party as
follows:

     1. Defined Terms. As used herein, the following terms shall have the
following meanings:

     “Obligations” means the principal of, and interest on, and all other
amounts owing under, the Promissory Note.

     “Proceeds” has the meaning assigned in the UCC.

     “Security Agreement” means this Security Agreement, as amended,
supplemented or otherwise modified from time to time.

     “UCC” means the Uniform Commercial Code as from time to time in effect in
the State of Florida.

     2. Grant of Security Interest. As collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations, Debtor hereby grants to Secured
Party a security interest in all of the Assets and all accessions,
substitutions, replacements, betterments, Proceeds and products thereof
(collectively, the “Collateral”). This Security Agreement shall be deemed
terminated upon full payment of the Obligations.

 



--------------------------------------------------------------------------------



 



     3. Representations and Warranties. Debtor hereby represents and warrants
that:

          (a) Title; Liens. Debtor has not granted any security interests in, to
or under the Assets.

          (b) Location of Tangible Property. The Assets will be located at the
Real Property. Debtor may move equipment included in the Assets to other
locations upon written notice to Secured Party; and Debtor agrees to promptly
execute and deliver to Secured Party the documents and instruments described in
Section 4(a) below in order for Secured Party to perfect its security interest
therein.

     4. Covenants. Debtor covenants and agrees with Secured Party that, from and
after the date of this Security Agreement until the Obligations are paid in
full:

          (a) Additional Documents; Pledge of Instruments. Debtor agrees to
promptly and duly execute and deliver all such other and further documents,
agreements and instruments and take such further action as Secured Party may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Security Agreement and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the UCC in effect in any jurisdiction with respect to the liens
created hereby. Debtor also hereby authorizes Secured Party to file any such
financing or continuation statement without the signature of Debtor to the
extent permitted by applicable law. A carbon, photographic or other reproduction
of this Security Agreement shall be sufficient as a financing statement for
filing in any jurisdiction.

          (b) Maintenance of Records. Debtor will keep and maintain at its own
cost and expense satisfactory and complete records of the Collateral, including,
without limitation, a record of all payments received and all credits granted
with respect to the Accounts and Contracts. Debtor will mark its books and
records pertaining to the Collateral to evidence this Security Agreement and the
security interests granted hereby. For the further security of Secured Party,
Secured Party shall have a security interest in all of Debtor’s books and
records pertaining to the Collateral, and Debtor shall turn over any such books
and records to Secured Party or to its representatives during normal business
hours at the request of Secured Party.

          (c) Right of Inspection. Secured Party shall have the right to inspect
Debtor’s books and records upon reasonable request. Upon notice to Debtor,
Secured Party and its representatives shall at all times also have the right to
enter into and upon any premises where any of the Inventory or Equipment is
located for the purpose of inspecting the same, observing its use or otherwise
protecting its interests therein.

          (d) Compliance with Laws, Etc. Debtor will not directly or indirectly,
violate the provisions of any laws, rules or regulations.

          (e) Limitation on Liens on Collateral/Subordination Agreements. Debtor
will not create, assume or permit to exist, will defend the Collateral against,
and will take such other action as is necessary to remove, any lien or claim on
or to the Collateral, and will defend the right, title and interest of Secured
Party in and to any of the Collateral against the claims and demands of all
Persons whomsoever.

2



--------------------------------------------------------------------------------



 



          (f) Maintenance of Insurance. Debtor will maintain, or cause to be
maintained, insurance as is reasonable and customary with Secured Party being
named as loss payee and additional insured on all insurance policies which
pertain to the Collateral.

          (g) Further Identification of Collateral. Debtor will furnish to
Secured Party from time to time upon request statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Secured Party may reasonably request, all in reasonable
detail and in form satisfactory to Secured Party. A schedule of the initial
collateral is attached hereto as Exhibit “___”.

          (h) Notices. Debtor will advise Secured Party promptly, in reasonable
detail, (i) of any lien (other than liens created hereby) on, or claim asserted
against, any of the Collateral other than permitted encumbrances and (ii) of the
occurrence of any other event which could reasonably be expected to have a
material adverse effect on the aggregate value of the Collateral hereunder.

     5. Secured Party’s Appointment as Attorney-in-Fact.

          (a) Powers. Debtor hereby irrevocably constitutes and appoints Secured
Party and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of Debtor and in the name of Debtor or in its own name, from
time to time in Secured Party’s discretion, for the purpose of carrying out the
terms of this Security Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Security Agreement. Debtor hereby
ratifies all that said attorneys shall lawfully do or cause to be done by virtue
hereof. This power of attorney is coupled with an interest and shall be
irrevocable until the Obligations shall have been paid in full or this Security
Agreement shall have been terminated.

          (b) No Duty on the Part of Secured Party. The powers conferred on
Secured Party hereunder are solely to protect the interests of Secured Party in
the Collateral and shall not impose any duty upon Secured Party to exercise any
such powers. Secured Party shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, employees or agents shall be responsible to
Debtor for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct, it being the intent of the parties hereto that
Secured Party shall not be accountable for its own negligence.

     6. Remedies. If an event of default occurs under the Promissory Note, and
such default is not cured within any applicable cure period, then Secured Party
may exercise, in addition to all other rights and remedies granted to them in
this Security Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the UCC. Without limiting the generality of the foregoing, Secured
Party, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon Debtor or any other Person (all and each of which demands,
offenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate

3



--------------------------------------------------------------------------------



 



and realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in Debtor, which right or equity is hereby waived and
released. Debtor further agrees, at Secured Party’s request, to assemble the
Collateral and make it available to Secured Party at places which Secured Party
shall reasonably select, whether at Debtor’s premises or elsewhere. Secured
Party shall apply the net Proceeds of any such collection, recovery, receipt,
appropriation, realization or sale, after deducting all reasonable costs and
expenses of every kind incurred therein or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of Secured Party hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations,
in such order as Secured Party may elect, and only after such application and
after the payment by Secured Party of any other amount required by any provision
of law, need Secured Party account for the surplus, if any, to Debtor. To the
extent permitted by applicable law, Debtor waives all claims, damages and
demands it may acquire against Secured Party arising out of the exercise by them
of any rights hereunder. If any notice of a proposed sale or other disposition
of Collateral shall be required by law, such notice shall be deemed reasonable
and proper if given at least five (5) days before such sale or other
disposition. Debtor shall remain liable for any deficiency if the Proceeds of
any sale or other disposition of the Collateral are insufficient to pay the
Obligations and the fees and disbursements of any attorneys employed by Secured
Party to collect such deficiency.

     7. Limitation on Duties Regarding Preservation of Collateral. Secured
Party’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under the UCC or otherwise,
shall be to deal with it in the same manner as Secured Party deals with similar
property for its own account. Neither Secured Party, nor any of its directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of Debtor or otherwise.

     8. Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

     9. Paragraph Headings. The paragraph headings used in this Security
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

     10. No Waiver; Cumulative Remedies. No failure to exercise, nor any delay
in exercising, on the part of Secured Party, any right, power or privilege
hereunder shall operate as

4



--------------------------------------------------------------------------------



 



a waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by Secured Party of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which Secured Party would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any rights or remedies provided by law
or in any of the other loan documents.

     11. Waivers and Amendments; Successors and Assigns; Governing Law. None of
the terms or provisions of this Security Agreement may be waived, amended,
supplemented or otherwise modified, altered or amended except by a written
instrument executed by Debtor and Secured Party. This Security Agreement shall
be binding upon the successors and assigns of Debtor and shall inure to the
benefit of Secured Party and its successors and assigns.

     12. Choice Of Law. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA.

     13. Notices. Notices to be given hereunder may be given as provided in the
Purchase Agreement.

     14. Counterparts. This Security Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument, and in making proof of this
Agreement it shall not be necessary to produce or account for more than one such
counterpart.

     IN WITNESS WHEREOF, Debtor and Secured Party have caused this Security
Agreement to be duly executed and delivered as of the date first above written.

            VOLUSIA OPERATIONS, LLC       By:   BOUNDLESS TRACK OPERATIONS, INC.
its Manager

      By:   /s/ Brian Carter         Brian Carter,        Vice President and
Chief Financial Officer         

    /s/ Richard F. Murphy       Richard F. Murphy, individually           

5